       is AICase 2:17-cv-00654-MHT-CSC
                      U lt);fd
                                           Document 33 Filed 04/15/19 Page 1 of 4
                                                                             fAe
                     /11;0V1e7i9lri7 pie 13/17h,v419
                             Afe,r-te-rN                Tiv;5;‘,A.f
             Leelhazieb
                                  Z019 APR 15    lo:
                Pblietjrf,                                   vi 1PGiit:b AO'
                                                       I - Cy-65H -MHT-TF
WnrAensk)tilta    Mk( er 131,.)
                eSeiisAw /676


                     /7MEAiCtivlEitt
     Corne_3 xioAs      -the Theihs.-- ;Fr                ;/1.1      19hnre- ,5TYle)
 L4155e, gitfel 1'flbve5 ea;,5 /-10,u6Arnhle_                c INL,r7 to nilmdi hip.)
     fixemA,                      //lir tb c..,c›Ast71
                             cei>rki                                   tAe Pc,i/6ta;h5)
                   14,$4j) h614.1 "ae Oler;76                          -/J7e        Le,m0,9-thsh
  P1P)titirr PreehZ6i C4>P7                              U5 ri -rbetny,
  aolci ife1415 FT; e    64014„,                        # FeeLe-,i7/(Tuc9z_e_
                                                         ;9 H            Pihk-         )(\cbelh,
   >1-°PbeAd‘                                          n/00 Ai 514-7-hi,v7;9)7/
  ribt           5e rib.        11191/72                   Rgh/1111/1eimiT/iii7 -
                              /                 yf,,,fr7 ,emfD                       pf
  lat-;k          'FF;C;          "Msg            u 19rd i5 1//60                          e4oJ
  - 11-e)/     vi v 1 nre)    -thc
       C-rtfel       u1f1_s615,il Pi_fiti;k%/neltc/ ibpexibedg"
              M 115H rbeVy Aiegr3
   PieseevIlY 6obni`itter) br &t.5-im,e_ke 7-47-AA7J
                     llturv)e, Lee —rho/Nth ai7(V-Picir
                         Case 2:17-cv-00654-MHT-CSC Document 33 Filed 04/15/19 Page 2 of 4


THURSDAY, APRIL 4, 2019                                                                                                 USA TODAY
                                                                                                                                                            "One of the
                                           concluded they probably violate the


Feds
                                                                                                                                                            homemade knives
                                           Constitution's prohibition on cruel and                                                                          recovered from
                                           unusual punishment.                                                                                              inmates by
                                              "Our investigation found reasonable                                                                           officers in
                                           cause to believe that Alabama fails to                                                                           Alabama's prisons

find hell                                  provide constitutionally adequate con-
                                           ditions and that prisoners experience
                                           serious harm,including deadly harm,as
                                           a resultr said Assistant Attorney Gener-
                                                                                                                                                            was the size of a
                                                                                                                                                            small sword," the
                                                                                                                                                            Justice
                                                                                                                                                            Department says

in Ala.     •
                                           al Eric Dreiband, chief of the depart-
                                           ment's Civil Rights Division,
                                              Richard Moore, the U.S. attoiney in
                                           Mobile,Alabama,called the findings"an
                                                                                                                                                            in a report. The
                                                                                                                                                            department says
                                                                                                                                                            Alabama's


prisons                                    embarrassment" and suggested the ef-
                                           fort to improve conditions would be
                                           "daunting."
                                              "We are better than thisr Moore said.
                                                                                                                                                            inmates had easy
                                                                                                                                                            access to
                                                                                                                                                            homemade
                                                                                                                                                            weapons.
Justice Department says                                                                                                                                     JUSTICE DEPARTMENT
                                                                                         111111111111111.11111•111111                   Prison staffers reported substantial
murder, rape, drug trade                   He could still hear the screams
                                                                                                                                     risks of their own.
regarded as 'normal'                          Three days before federal investiga-
                                                                                         "Walking out of these gates,                   Since 2017, officers have been
                                                                                                                                     "stabbed, punched, kicked ... and had
V.evin Johnson and Kristine ,
                            1 111111ns     tors arrived in Alabama to conduct their      knowing you're still alive,                 their heads stornped on," the report
USA TODAY                                  first prison inspection in 2017,an inmate
   WASHINGTON - Prison inmates in                                                        that's a successful day."                   found, citing incident reports.
                                           was stabbed to death by two other pris-
Alabama are routinely subjected to                                                                                                      "Walking out ofthese gates, knowing
                                           oners within a housing unit for problem       Corrections officer to Justice
horrifying violence and sexual abuse       inmates, known as the "Hot Bay."                                                          you're still alive,that's a successful day,"
                                                                                         Department investigators
within "a broken systenr where people         Two prisoners stood watch for ap-                                                      one officer told investigators.
are murdered "on a regular basis: ac-      proaching officers while the victim                                                           At the heart ofthe troubles,state offi-
                                                                                          Too few guards                             cials said, are staffing shortages at "cri-
cording to a Justice Department re-        "screamed for help," Justice Department
view.                                                                                                                                sis'. levels. This year, prison officials
                                           investigators wrote. When another in-              Persistent overcrowding and staff said they would need to hire 2,000
   Federal investigators who spent         mate attempted to intervene, he,too, was      shortages have exacerbated conditions, guards and125 supervisors to adequate-
more than two Years scrutinizing the       stabbed. An officer appeared after other
prisons in a state that incarcerates       prisoners pounded on the unit's locked        "creating an environment rife with vio- ly staff the state's prisons for men.
more people per capita than almost         doors, but the response came too late.        lence, extortion, drugs and weapons,"
any uthei tbund illegal drugs and             The officer "found the prisoner lying      the report found. For years, investiga- `Triage in a war zone'
weapons were rampant, cellblocks           on the floor bleeding from his chest:the       tors said, the number of guards in Ala-
were overcrowded and dilapidated           report says. "The prisoner eventually          bama's prisons dropped even as the            There are so few officers, the report.
and the few poorly trained officers on     bled to death. ... One Hot Bay resident       state packed more inmates into over- found,that weapons and drugs are easi-
duty appeared powerless to establish       told us that he could still hear the pris-    crowded facilities. The number of ly obtained and trafficked throughout
any semblance of control.                                                                guards dropped from just less than the system.
                                           oner's screams in his sleep."
   in three cases, investigators said                                                    1,800 in 2013 to about 1,300 in 2017.          In one paAlcularly vioient housing
                                              On the same day ofthe deadly attack,
prison officials overlooked apparent                                                          That left prisoners to fend for thern- unit, Bibb Correctional Facility, a cap-
                                           a prisoner at a separate facility was
murders, ascribing deaths to natural                                                      selves."Prisoners who are seriously in- tain estimated thar up to 200 prisoners
                                           stabbed multiple times,requiring a heli-
causes even when prisoners had been                                                      jured or stabbed must find their way to ofthe 1,900 inmates probably possessed
                                           copter evacuation to a nearby hospital -
slabbed. They said that guards turned      one of several emergency transports to        security staff elsewhere in the facility or hornemade knives,known as shanks. In
a htirri rye to inrnates who were raped                                                   bang on the door of the dormitory to May 2017,a search ofthe unit resulted in
                                           outside hospitals that week.
and that officials accepted violence                                                     gain the attention of correctional offi- the seizure of166 of the weapons.
                                              The Justice Department - itself the
and sexual assaults among inmates as       operator of the nation's largest prison       cersr the report conch:ides. "Prisoners         The report contains a photograph of a
"a normal course of business."             system, beset by its own problems -            have been tied up for days by other pris- guard holding a blade that resernbles a
   ln one week in 2017, at least two in-                                                  oners while unnoticed by security staff." small sword, a homemade weapon re-
                                           said it's unconstitutional for prison offi-
mates died - one from a stabbing and                                                          ln one case,investigators said guards covered in 2017.
                                           cials to permit such violence.
the other from a drug overdose - and                                                      watched an inrnate bleed on the other          A prisoner described the unit as "a
                                              Alabama Gov. Kay Ivey, a Republican,
others were beaten and sexually as-        said the state has begun to address           side of a locked fence as they struggled place where you .turve to fight the day
saulted in daiiy clashes across 13 pris-   some ofthose problems, which she said         to find a key. In another, investigators you arrive or you'll be e bitch, so you get
ons that house 16,000 inmates.             officials knew about for years.               said an unnamed inmate told them that a knife."
   Conditions in the states prisons           "Over the coming months, my ad-            a guard told him that he would need to          Alabama officials allowed drugs to
were so bad the Justice Department         ministration will be working closely          arrn hirnself with a knife to survive.      flourish, the report says, and staff mem
                                                                                              From 2015 to 2018, at least 27 men bers allegedly srnuggled contraband in-
                                           with (Justice) to ensure that our mutual      were murdered in Alabama prisons, a side. One employee reportedly earned
                                           concerns are addressed and that we re-        rate the government said was eight $75,000 ferrying drugs and other con-
                                           main steadfast in our commitment to           times the national average.                 traband, and his accomplice - a prison-
                                           public safety, making certain that this           Justice Department investigators er - made $100,000, the report says.
                                           Alabama problem has an Alabama solu-          said prison officials ascribed at least Even prisoners referred to the drug
                                           tionr lvey said in a statement.               three of those homicides to "natural problem as an "epideniic."
                                               Alabama Department of Corrections
                                                                                         causes," including one man who had              At Holman Correctional Facility,
                                           Commissioner Jeff Dunn said the agen-
                                           cy "voluntarily assisted" Justice in its      been stabbed repeatedly a few days ear- about 95% of the prison population
                                                                                         lier, including one puncture in his skull used drugs,according to one command-
                                           investigation."Our primary objective is
                                                                                             The report says Alabama prison otti     er's estimate. An Jnvestigator reported
                                           to ensure each facility provides a hu-
                                                                                         eers and officials "appear to accept the that several prisoners lay in a hallway at
                                            mane, secure and safe environment for
                                           inmates and that reforms already in           high level of violence and sexual abuse Bullock Correctional Facility after
                                                                                         ... as a normal course of businessr         smoking the same drug.
                                           place and proposed bring about posi-
                                                                                             Prison captains and lieutenants in-        The sight, the report says, resembled
                                           tive, tangible changes throughout the
                                           prison systernr he said.                      terviewed by investigators indicated "triage in a war zone."
                                                                                         that staffers were often resigned tn the       A synthetic marijuana knowr as K-2
                                               Officials said they budgeted funds to
A Justice Department investigation         hire and retain correctional officers, de-    idea that prisoners "will be subjected to resulted in at least three dozen overdose
says Alabama prisons may violate           velop mental health and suicide preven-       sexual abuse as a way to pay debts ac- deaths at several Alabarna prisorrs from
constitutional rules against cruel and     tion programs and curtail contraband.         crued to other prisonersr                   2016 to 2018.
unusual punishment.
      Case 2:17-cv-00654-MHT-CSC Document 33 Filed 04/15/19 Page 3 of 4




          LeA-1)ric,m1-e
  lwrryle ktelhoin6                         LerliFY am-7                  Antr
 e-1--ye-A' 11- C„,(›PY t),P ebie)         Fvf-e,C5n:tAZ"-
                   AleitrAmeh--
                             T                                   bY

t)le 5me- )ks 1.471z, Let,-H1 Thg-)1 6( here nri-
Fni:er-b     e.4›,v              C-P/iliTY here PT AN)
ti/noze- Tr. 7its C,1;6, fiinhilm9 %e>l17
                     191111)e5L/1 .5 )1/b1k,  n- V.V.ebse:3
be11514). Tbitre, (tbo                    //               cYlY
   /9fri                         gble•

 Un),TeA 6‘ii/e5                      -7- 1.79;Ale adrh47)
                          Ti67/iY Cc4.1
      s  we. 04u re)-2   51
1116.61 C5-oke-7/-Y X-1 himg                      06             w)ie


            gifu'rAfeY         C.         /q/
                                     /2-r&-
            ria )                            vekcife-:
            Mona cs- vherY            Miihmmt Ui/c5>

                                    d-14Y/72e
                                                                    026.59)mv
                            Case 2:17-cv-00654-MHT-CSC Document 33 Filed 04/15/19 Page 4 of 4




‘20-t-   kee-)hp    "'616€'
                      - 74
      ogno Wicgig,c
   C.)c>)P1 be=')P7                                                                                 Alab


                                              (45iTa3Tici6 Tifti‘ne5tir-T
                                                            nitre-        Chlirtiq   6T
                                              170ASI,prne9
                                              7                                           3611)-/-1
                                                                                                  /01

            This correspondence is forwarded from an Alabama State
            Prison The contents have not been evaluated and the
            Alabama Department of Corrections not responsible
            for the substance or content of the enclosed communication.

                                                  36iO4-40i@Oi               hPilihOmftWilitilitoWPWW"IPVIIP
